PER CURIAM.
We affirm the decision of the Unemployment Appeals Commission which upheld the decision of the appeals referee denying unemployment benefits to appellant. There was a substantial conflict in the evidence presented which the appeals referee resolved in favor of the employer. While appellant disputed the employer’s evidence on the issues of misconduct, this court cannot substitute its judgment for that of the appeals referee on disputed issues of fact. See Kinlaw v. Unemployment Appeals Commission, 417 So.2d 802 (Fla. 5th DCA 1982). Therefore, the order appealed from is affirmed.
LEHAN, A.C.J., and HALL and PARKER, JJ., concur.